


EXHIBIT 10.43

 

SEVENTH AMENDMENT TO LEASE

 

THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is made as of the
18th day of November, 2008 (the “Seventh Amendment Date”), by and between THE
REALTY ASSOCIATES FUND VI, L.P., a Delaware limited partnership (“Landlord”) and
CUBIST PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

RECITALS:

 

WHEREAS, by a lease (the “Original Lease”) dated as of January, 2004, California
State Teachers’ Retirement System (“Calsters”) leased to Tenant approximately
15,475 rentable square feet of space, consisting of a portion of the second
(Suite 2201-55) and fourth (Suite 4201-55) floors in the building known as 45-55
Hayden Avenue, Lexington, Massachusetts (the “Building”); and

 

WHEREAS, Landlord has succeeded to the interests of Calsters as landlord under
the Lease; and

 

WHEREAS, the Original Lease has been amended by a First Amendment to Lease
between Landlord and Tenant, dated as of September 29, 2005 (the “First
Amendment”), by a Second Amendment to Lease between Landlord and Tenant dated as
of November 18, 2005 (the “Second Amendment”), by a Third Amendment to Lease
between Landlord and Tenant dated as of June 20, 2007 (the “Third Amendment”),
by a Fourth Amendment to Lease dated as of October 25, 2007, by a Fifth
Amendment to Lease (the “Fifth Amendment”) dated as of December 18, 2007, and by
a Sixth Amendment to Lease (the “Sixth Amendment”) dated as of July 31, 2008
(the Original Lease, as so amended, being referred to as the “Lease”), pursuant
to which the size of the premises demised under the Original Lease was increased
to 131,143 rentable square feet (the “Existing Premises”). The Existing Premises
consist of Suites 2201-55, 2200-55, 3000-55, 3200-55, 3201-55, 4201-55, 4200-55,
4600-45, and 1000-55; and

 

WHEREAS, by letter dated as of April 27, 2006, and pursuant to the Second
Amendment, Tenant elected to include Suite 2200-55 (also known as the Comet
Space) in the Existing Premises for the remainder of the Lease Term; and

 

WHEREAS, Landlord and Tenant now desire to further amend the Lease to, among
other things, grant to Tenant the exclusive right to use approximately 1,754
square feet of space on the ground floor of the 55 Hayden Avenue portion of the
Building (the “Lobby Space”), and to adjust the rent and certain provisions, all
on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, Landlord and
Tenant hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Defined Terms. All of the foregoing recitals are true and
correct. Unless otherwise defined herein, all capitalized terms used in this
Seventh Amendment shall have the meanings ascribed to them in the Lease, the
Lease shall be amended to incorporate any additional definitions provided for in
this Seventh Amendment, and all references in the Lease to the “Lease” or “this
Lease” or “herein” or “hereunder” or similar terms or to any section thereof
shall mean the Lease, or such section thereof, as amended by this Seventh
Amendment.

 

2.             Lobby Space. Effective from and after the Seventh Amendment Date,
and for so long as Tenant continues to occupy all of the Premises in the 55
Hayden Avenue portion of the Building, Landlord hereby grants to Tenant the
exclusive right to use, as appurtenant to the Premises, the Lobby Space, shown
on Exhibit A-7, attached hereto and incorporated herein by reference. The Lobby
Space shall be used by Tenant as a reception area and lobby for Tenant’s
employees and invitees to Tenant’s offices in the Building. From and after the
Seventh Amendment Date, the Lobby Space shall be treated as if it were a part of
the Premises for all purposes of the Lease, including without limitation
Article 6 thereof.

 

3.             Annual Rent for Lobby Space. From after the Seventh Amendment
Date, and in addition to Annual Rent and additional rent payable with respect to
the Existing Premises, the Tenant shall pay Annual Rent for the Lobby Space as
provided below:

 

RENTAL PERIOD

 

TOTAL ANNUAL
RENT

 

MONTHLY PAYMENT

 

RENTAL RATE/SF

 

 

 

 

 

 

 

 

 

Through 4/30/09

 

$

56,566.50

 

$

4,713.88

 

$

32.25

 

5/1/09 – 4/30/10

 

$

58,320.50

 

$

4,860.04

 

$

33.25

 

5/1/10 – 4/30/11

 

$

60,074.50

 

$

5,006.21

 

$

34.25

 

5/1/11 –4/30/12

 

$

61,828.50

 

$

5,152.38

 

$

35.25

 

5/1/12 – 4/30/13

 

$

63,582.50

 

$

5,298.54

 

$

36.25

 

5/1/13 – 4/30/14

 

$

65,336.50

 

$

5,444.71

 

$

37.25

 

5/1/14–4/30/15

 

$

67,090.50

 

$

5,590.88

 

$

38.25

 

5/1/15 – 4/30/16

 

$

68,844.50

 

$

5,737.04

 

$

39.25

 

 

4.             Delivery and Condition of Lobby Space. (a) Tenant acknowledges
that Tenant will accept possession of the Lobby Space on the Seventh Amendment
Date in its current AS IS condition, without any representation or warranty
whatsoever on the part of Landlord. Tenant currently occupies the Existing
Premises and is fully familiar with the condition of the Lobby Space, and Tenant
acknowledges that the Lobby Space is in good condition and suitable for Tenant’s
intended uses.

 

(b) Without limiting any other provision of the Lease, all plans and
specifications for any alterations or improvements that Tenant desires to make
in the Lobby Space (together, the “Lobby Improvements”), will be prepared by
Tenant and submitted to Landlord for its review and approval. All Lobby
Improvements shall be

 

2

--------------------------------------------------------------------------------


 

undertaken by Tenant at Tenant’s sole cost and expense, in a good and
workmanlike manner and in strict accordance with the applicable requirements of
the Lease (including without limitation Sections 3.3 and 3.4). Tenant shall
coordinate the timing of any Lobby Improvements with Landlord, and shall perform
the same in such a manner as to minimize any disturbance to, or interference
with the business operations of, other tenants or occupants of the Building.

 

(c)             At such time as Tenant shall cease to occupy all of the Premises
in the 55 Hayden Avenue portion of the Building, Tenant shall at Landlord’s
election, remove any Lobby Improvements made by Tenant and restore such other of
the Lobby Improvements as Landlord may deem reasonably necessary to return the
Lobby Space to use as a part of the Building common area.

 

(d)             Without in any way limiting Tenant’s repair and maintenance
obligations under the Lease with respect to the Premises or the Lobby Space (as
if it were a part of the Premises), Tenant shall at all times that Tenant has
the right to use the Lobby Space, repair, maintain and (as necessary) replace:
(i) the exterior entry system leading to the Lobby Space (including without
limitation the door(s), exterior and interior glass, closers, locks and
lighting); (ii) carpeting and floor tiles in the Lobby Space; (iii) heating,
ventilation and air conditioning equipment in the Lobby Space (as well as any
supplemental systems serving only the Lobby Space); and (iv) life safety alarms,
systems and equipment located in the Lobby Space.

 

(e) Promptly upon the Seventh Amendment Date, Landlord shall (i) revise the
existing signage on the monument sign to reflect that Tenant’s Premise are in
Building 55 and that other tenants in the Building are in Building 45,
(ii) install necessary exterior directional signage indicating the proper
entrances to Building 45 and to Building 55, and (iii) to the extent not already
done, make necessary changes to the existing elevator card readers to as to
prevent tenants in other portions of the Building from using their cards to
access the elevators in Building 55, and to satisfy any applicable life safety
or other codes and legal requirements. Tenant acknowledges that the mail and
other delivery service drop boxes for the Building are currently located outside
of the Building, adjacent to the Lobby Space entrance. Landlord will investigate
whether it will be preferable for the Building as a whole to relocate the
existing drop boxes to a more central location, or to leave the existing boxes
and install additional drop boxes in a new location. Tenant shall reimburse
Landlord within 30 days after receipt of invoices for the costs and expenses
reasonably incurred in connection with all of the foregoing actions described in
this paragraph (e), up to an aggregate maximum reimbursement amount of Ten
Thousand Dollars ($10,000).

 

5. Brokers. Tenant covenants, represents and warrants to Landlord that Tenant
has had no dealings or communications with any broker or agent (other than
Grubb & Ellis Company and Richards Barry Joyce & Partners) in connection with
this Seventh Amendment, and Tenant covenants and agrees to pay, hold harmless
and indemnify the Landlord from and against any and all cost, expense (including
reasonable attorneys’

 

3

--------------------------------------------------------------------------------


 

fees) or liability for any compensation, commission or charges to any broker or
agent (other than the foregoing named brokers) claiming through the Tenant with
respect hereto.

 

6.               Successors. This Seventh Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the provisions of the Lease regarding assignment or other
transfers of each party’s rights under the Lease.

 

7.               Authority. Each party represents and warrants to the other that
each person executing this Seventh Amendment on behalf of such party has the
authority to do so and that such execution has fully obligated and bound such
party to all terms and provisions of this Seventh Amendment.

 

8.               No Further Amendment. It is understood and agreed that all
other conditions and terms contained in the Lease not herein specifically
amended shall remain unmodified and in full force and effect, and the Lease, as
modified by this Seventh Amendment, is hereby ratified and confirmed.

 

9.               Tenant Representations. As a material inducement to Landlord
entering into this Seventh Amendment, Tenant represents and certifies to
Landlord that as of the date hereof: (i) the Lease is in full force and effect,
(ii) to the best of Tenant’s knowledge, Landlord is not in default (continuing
beyond the expiration of any applicable notice or grace periods) in any respect
in any of the terms, covenants and conditions of the Lease; and (iii) Tenant has
no existing setoffs, counterclaims or defenses against Landlord under the Lease.

 

10.             Landlord Representations. As a material inducement to Tenant
entering into this Seventh Amendment, Landlord represents and certifies to
Tenant that as of the date hereof: (i) the Lease is in full force and effect, an
d(ii) to the best of Landlord’s knowledge, there exists no Event of Default on
the part of Tenant in any respect in any of the terms, covenants and conditions
of the Lease.

 

11.             Governing Law. The Lease, this Seventh Amendment and the rights
and obligations of both parties thereunder and hereunder shall be governed by
the laws of The Commonwealth of Massachusetts.

 

12.             Counterparts. This Seventh Amendment may be executed in
counterparts, each of which shall be an original and all of which counterparts
taken together shall constitute one and the same instrument.

 

[Text Ends Here]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto se their hands and seals as of
the date first above written.

 

 

LANDLORD:

 

 

 

The Realty Associates Fund VI, L.P., a Delaware limited partnership

 

 

 

 

By: Realty Associates Fund VI LLC, a Massachusetts limited liability company,
general partner

 

 

 

 

By:      Realty Associates Advisors LLC, a Delaware limited liability company,
Manager

 

 

 

 

By: Realty Associates Advisors Trust, a Massachusetts business trust, Manager

 

 

 

 

By:

  /s/ Heather L. Hohenthal

 

 

Officer: Regional Director

 

 

 

 

By: Realty Associates Fund VI Texas Corporation, a Texas corporation, general
partner

 

 

 

 

By:

  /s/ Heather L. Hohenthal

 

 

Officer: Regional Director

 

 

 

 

 

TENANT:

 

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

By:

  /s/ David W.J. McGirr

 

 

Name: David W.J. McGirr

 

 

Title: Senior Vice President and Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

Exhibit A-7

 

Plans of Lobby Space

 

[g14662kqi001.jpg]

 

6

--------------------------------------------------------------------------------
